To compel payment of a claim against the county.
Denied January 18, 1882.
Delator, as sheriff, without authority from the board, employed a night-watchman at the jail, and the claim is made for moneys paid to' the watchman and for his board. He also hired an office for himself, claiming that the one provided by the county was wholly insufficient and unsuitable, and also that his claim was sanctioned by a committee of the board.
Held, that respecting such claims the board is vested, by the Constitution, with exclusive control and mandamus will not lie.